UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 June 17, 2010 Date of report (Date of earliest event reported) GREENLIGHT CAPITAL RE, LTD. (Exact name of registrant as specified in charter) Cayman Islands (State or other jurisdiction of incorporation) 001-33493 (Commission file number) N/A (IRS employer identification no.) 65 Market Street, Suite 1207, Camana Bay,  P.O. Box 31110,  Grand Cayman, Cayman Islands (Address of principal executive offices) KY1-1205 (Zip code) (345) 943-4573 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement On June 17, 2010, Greenlight Reinsurance, Ltd. (the “Company”), the principal subsidiary of Greenlight Capital Re, Ltd.,entered into an amended andrestatedletter ofcreditagreement (the "Amended Agreement")with Butterfield Bank (Cayman) Limited ("Butterfield Bank")to increase the aggregate amount of the facility from $25 million to $60 million effective June 17, 2010. The Amended Agreement supercedes and replaces the existing letter of credit agreement (the "Original Agreement") between the Company and Butterfield Bank and will be automatically extended by 364 days beyond the termination date of June 30, 2011, unless an event of default as specified in the Amended Agreement has occurred oreither partydelivers a written notice of terminationninety (90) daysprior to the terminationdate.The Amended Agreement containscustomary events of default andrestrictive covenants which are substantiallysimilar to those contained inthe OriginalAgreement with which the Company must comply, including but not limited to limitations on liens on collateral, transactions with affiliates, mergers and sales of assets, as well as solvency and maintenance of certain minimum pledged equity requirements.   SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GREENLIGHT CAPITAL RE, LTD. (Registrant) By: /s/ Tim Courtis Name: Tim Courtis Title: Chief Financial Officer Date: June 23, 2010
